Dissenting Opinion
RICHARD B. TEITELMAN, Judge.
I respectfully dissent. In Luleff, Sanders and McFadden this Court held that a postconviction movant stated a claim of abandonment by alleging that counsel failed to timely file an amended motion. The principle underlying each of these cases is that counsel’s act or omission deprived the movant of judicial review as provided in the postconviction rules. That principle is no less applicable because Mr. Gehrke’s claim arises in the context of the failure to file an appeal instead of the failure to file an amended motion. In both situations, the result is that the movant is deprived of a right to judicial review that is available under either Rule 24.035 or Rule 29.15.
The principal opinion characterizes Mr. Gehrke’s claim as an attempt to expand the concept of abandonment to include the failure to file a valid notice of appeal. Permitting Mr. Gehrke to have a hearing on his claim does not require an expansion of the abandonment doctrine. To the contrary, it simply requires the application of the principles underlying the abandonment doctrine to a new set of facts. As discussed above, abandonment is based on the principle that counsel’s act or omission deprived the movant of authorized review of ineffective assistance claims. Rules 24.035(k) and 29.15(k) provide the movant with a right to appeal the denial of post-conviction relief. Where, as in this case, counsel fails to timely file a valid notice of appeal, counsel has abandoned the movant in the same way that the movants in Lu-leff, Sanders and McFadden were abandoned when counsel in those cases failed to file a postconviction motion. In either situation, counsel’s failure to file the necessary pleadings results in the deprivation of the movant’s right to judicial review as provided in the postconviction rules. Consequently, I would reverse the judgment and hold that Mr. Gehrke is entitled to an evidentiary hearing on his claim of abandonment.